Citation Nr: 0943773	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-35 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for primary cerebellar 
dysfunction, to include under the provisions of 38 U.S.C.A. 
§ 1151 allegedly as a result of Dilantin use prescribed by a 
Department of Veterans Affairs (VA) medical facility and/or 
as secondary to service-connected seizure disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to July 
1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the VA Regional 
Office (RO) in Providence, Rhode Island, which denied 
compensation under 38 U.S.C.A. § 1151 for primary cerebellar 
dysfunction.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
this hearing has been associated with the Veteran's VA claims 
folder.

In October 2007, the Board, in pertinent part, remanded the 
Veteran's primary cerebellar dysfunction claim for additional 
development.  In accord with these remand directives, 
additional records and release forms were requested from the 
Veteran, and he was accorded a VA medical examination in July 
2009 which included a competent medical opinion which 
addressed his claim of compensation under 38 U.S.C.A. § 1151.  
Further, the Veteran has not contended that the development 
completed while on remand was inconsistent with the Board's 
remand.  Therefore, the Board finds that the October 2007 
remand directives have been completed regarding this claim, 
and a new remand is not required pursuant to the holding in 
Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons detailed below, the 
Board concludes that additional development is required in 
order to properly address issues raised by the Veteran's 
accredited representative in an October 2009 statement.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.

As an additional matter, the Board notes that it also 
determined that new and material evidence had been received 
to reopen the Veteran's claim of service connection for a 
seizure disorder, and remanded the underlying claim for 
additional development.  Service connection was subsequently 
established for a seizure disorder by an August 2009 rating 
decision, and nothing in the record reflects the Veteran has 
expressed disagreement with the initial rating assigned or 
the effective date thereof.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required in order to satisfy 
both of these duties.

The Board notes that the claim was adjudicated below based 
upon the provisions of 38 U.S.C.A. § 1151 allegedly as a 
result of Dilantin use prescribed by a VA medical facility.  
Further, no other theory of entitlement to service connection 
was advanced by the Veteran prior to an October 2009 
statement from his accredited representative.  In pertinent 
part, the representative contended in that statement that the 
Veteran's primary cerebellar dysfunction could also be 
secondary to his now service-connected seizure disorder.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

As the issue of secondary service connection was first raised 
in October 2009, it was not addressed as part of the 
adjudication below.  However, in Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000), the Federal Circuit held that VA's 
duty to assist attaches to the investigation of all possible 
in-service causes of a disability, including those unknown to 
the Veteran.  See also Comer v. Peake, 552 F.3d 1362, 1368 
(Fed. Cir. 2009).  The Federal Circuit and the United States 
Court of Appeals for Veterans Claims have also held that 
alternative theories of entitlement to the same benefit do 
not constitute separate claims but are instead encompassed 
within a single claim.  See Bingham v. Nicholson, 421 F.3d 
1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the 
Board is a decision as to all potential theories of 
entitlement, not just those considered and rejected); Roebuck 
v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 
1361 (Fed. Cir. 2009) (on direct appeals to the Board, 
theories of substantive entitlement to benefits such as 
direct and secondary service connection are not independent 
for res judicata purposes, and can be lost forever if not 
addressed).  In view of the foregoing, the Board finds that 
the issue of secondary service connection is part of the 
present appeal, even though the Veteran's initial claim was 
of entitlement to compensation under 38 U.S.C.A. § 1151.  The 
Board has clarified the appellate issue on the title page to 
reflect this conclusion.

The Board acknowledges that the Veteran's representative 
waived the Board's consideration of additional evidence, 
which is presumably in regard to the contention of secondary 
service connection.  Nevertheless, no development on this 
contention has been conducted.  For example, no notification 
on the issue of secondary service connection was provided to 
the Veteran.  More importantly, no competent medical opinion 
was provided on this issue at the July 2009 VA medical 
examination or at any other time during the pendency of this 
case.  Consequently, the Board finds that the evidence of 
record is insufficient to properly adjudicate this matter.  
Therefore, while the Board regrets the additional delay, it 
concludes that it must again remand this case for a medical 
opinion to properly address the issue of secondary service 
connection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, 
in the opinion of the Board, or of doubtful weight or 
credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or 
citing recognized medical treatises that clearly support its 
ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO should send the Veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim of 
secondary service connection under 
38 C.F.R. § 3.310.

2.  The Veteran's claims folder should be 
made available to the July 2009 VA 
examiner for review and clarification, or 
to another medical examiner if the same 
doctor is not available.  

The examiner must express an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the Veteran's cerebellar dysfunction 
was caused by or aggravated by the 
service-connected seizure disorder.  By 
aggravation the Board means a permanent 
increase in the severity of the 
underlying disability beyond its natural 
progression.  If the examiner determines 
that cerebellar dysfunction was 
aggravated by the service-connected 
seizure disorder, the examiner should 
identify the level of disability caused 
by the seizure disorder, to the extent 
possible.

A complete rationale for any opinion 
expressed should be provided.

If the examiner who conducted the July 
2009 VA medical examination is 
unavailable, the Veteran's claims folder 
should be made available to another 
appropriately qualified clinician for the 
requested opinion.  If another 
examination is deemed necessary, one 
should be conducted.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the cerebellar 
dysfunction claim in light of any and all 
additional evidence added to the records 
assembled for appellate review, to 
include but not limited to the additional 
evidence received by the Board in 
November 2009.  If the benefits requested 
on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained since the last SSOC in 
September 2009, and provides an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



